Citation Nr: 0525876	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.   

2.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability prior to November 4, 1999.  

3.  Entitlement to a combined rating in excess of 40 percent 
for a left knee disability from November 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1977 and from March 1981 to 
September 1983.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  In a March 1999 decision, the RO denied 
service connection for a right knee disorder, and granted 
service connection for the residuals of a left knee medial 
meniscectomy, rated noncompensable.  In May 1999, the RO 
increased the rating for residuals of a left knee medial 
meniscectomy to 10 percent.  In August 1999, the RO granted 
service connection for left knee arthritis, separately rated 
10 percent.  In May 2000 the RO increased the rating for 
residuals of a left knee meniscectomy to 30 percent, 
effective November 4, 1999.  The left knee disability was 
rated 20 percent combined prior to November 4, 1999 and 40 
percent combined from that date.  Both "stages" of the 
rating for left knee disability are at issue.  See Fenderson 
v. West, 12 Vet. App 119 (1999).    

In July 2003, the case was remanded for additional 
development.  In addition to the issues stated on the 
preceding page, the veteran had appealed denials of service 
connection for tinnitus and for hepatitis B and C.  In a 
January 2004 rating decision, the RO granted service 
connection for tinnitus, hepatitis B, and hepatitis C.  
Hence, those matters are no longer on appeal.  

The issue of entitlement to service connection for a right 
knee disorder, as secondary to a service-connected left knee 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to November 4, 1999, the veteran's left knee 
disability included degenerative arthritis manifested by pain 
and noncompensable limitation of motion, and residuals of a 
left knee medial meniscectomy manifested by pain and no more 
than slight recurrent subluxation or lateral instability as 
shown by episodes of giving way about once a week and 
swelling after increased work; collateral and cruciate 
ligaments were intact, Drawer, McMurray and grind tests were 
negative,  and there was no ankylosis or impairment of the 
tibia or fibula.  

2.  From November 4, 1999, the veteran's left knee disability 
has included degenerative arthritis of the left knee 
manifested by pain and noncompensable limitation of motion, 
and residuals of a left knee medial meniscectomy manifested 
by severe recurrent subluxation or lateral instability, with 
no evidence of ankylosis or impairment of the tibia or 
fibula.


CONCLUSIONS OF LAW

1.  Prior to November 4, 1999, a combined rating in excess of 
20 percent (based on a formulation of 10 percent for 
instability/laxity and 10 percent for arthritis with less 
than compensable, but painful, motion) is not warranted for 
the veteran's service connected left knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 
(2004).   

2.  From November 4, 1999, a combined rating in excess of 40 
percent (based on a formulation of 30 percent for 
instability/laxity and 10 percent for arthritis with less 
than compensable, but painful, motion) is not warranted for 
the veteran's service connected left knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Notice letters in April 2003 and January 2004 outlined what 
is needed to establish higher ratings for the knee 
disability, and informed the veteran of his and VA's 
responsibilities in developing these claims.  Rating 
decisions in 1999, May 2000, and May 2003, the March 2000 
statement of the case (SOC), the July 2003 Board remand, and 
the February 2005 supplemental SOC (SSOC) explained what the 
record showed and why the claims were not granted to the 
veteran's satisfaction.  The April 2003 notice letter 
specifically advised the veteran to tell VA of any additional 
information or evidence that he would like VA to obtain and 
to send any information describing additional evidence or the 
evidence itself to VA.   

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after content complying notice was given.  See 
the February 2005 SSOC.  The veteran has had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA correspondence in April 2003 
and January 2004 and the SSOCs in May 2003 and May 2005 
specifically advised him of the type of evidence that was 
necessary to establish his claims, asked him to assist in 
obtaining any outstanding medical records, and asked him to 
identify any other evidence or information supporting his 
claims.  The purpose behind the notice requirement is 
satisfied, as the veteran has been afforded a meaningful and 
full opportunity to participate effectively in the processing 
of his claims.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for his bilateral knee problems.  He was provided 
numerous VA examinations over the years.  The most recent 
examination was in June 2004, with a January 2005 addendum 
indicating that the veteran's claims file was reviewed.  He 
has not identified any other pertinent evidence outstanding.  
VA's assistance obligations with respect to the matter of the 
rating for left knee disability are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran injured his left knee in service and underwent a 
left medial meniscectomy in June 1982.  On his September 1983 
examination prior to separation, it was noted that residuals 
of a left knee medial meniscectomy included left knee pain 
and atrophy of the left thigh.  

On a VA mental health clinic treatment record dated March 4, 
1996, it was noted that the veteran was applying for service 
connection for knee problems.  

In a March 1998 statement, the veteran indicated that he had 
extreme arthritis in his knees due to an injury during 
service.

On VA examination in April 1999, it was noted that the 
veteran had increased left knee pain starting in 1996, and 
that the pain was worse in cold weather.  The knee would 
reportedly give out about once a week, but did not lock.  
Swelling was noted when the veteran performed extra work.  
The veteran reported that he did recreational walking a half 
mile twice a week.  Range of motion testing revealed 
extension of both knees to 0 degrees and flexion to 135 
degrees on the right and to 125 degrees on the left.  
Physical examination revealed tenderness on the medial aspect 
of the left knee and pain with left patellar movement both 
transversely and vertically.  Collateral and cruciate 
ligaments were intact.  Drawer, McMurray's and grind tests 
were all negative.  The impression was left knee post-
operative meniscectomy with patellofemoral syndrome.  

In a May 1999 addendum, the same VA physician who had 
examined the veteran in April 1999 stated that after review 
of the veteran's record it seemed reasonable to him to add 
the diagnosis of degenerative arthritis of the left knee.  X-
rays of the left knee revealed a mild narrowing of medial 
joint compartment, otherwise normal.  

An October 1999 VA outpatient treatment record showed a 
diagnosis of degenerative joint disease in both knees with 
decreased range of motion bilaterally, joint crepitus, right 
greater than left, and no erythema and no swelling.  The 
impression on October 1999 left knee X-rays was moderate 
joint space thinning present in the medial compartment with 
weightbearing.  No other significant abnormality seen.
 
A November 1999 VA outpatient treatment record shows that the 
veteran was seen with complaints of bilateral painful knees 
seeking a stronger pain reliever.  The assessment was painful 
knees; it was noted that the veteran was overdoing Vicodin 
and should be given a good constant analgesic that gives 
relief and has no high. 

On VA examination in May 2000, it was noted that the veteran 
had more problems with the left knee since his last 
examination.  The knee was locking for longer than a minute 
at a time and was giving out.  He reportedly fell and injured 
his right ankle two months prior.  Since November 1999, he 
has been on MS 30-mg tid and Valium 5-mg tid.  On December 
17, 1999, the veteran was seen by the orthopedic consultant 
who prescribed a brace.  The diagnosis was medial 
gonarthrosis left knee.  Consultation in April 2000 
reportedly addressed the possibility of left knee surgery.  
On physical examination, it was noted that the veteran could 
not squat and could hardly walk without a brace.  Range of 
motion testing revealed that the veteran could flex the left 
knee to 25 degrees and extend it to 0 degrees.  Left patellar 
movement was painful either laterally or vertically.  Left 
knee pain was noted with either lateral or vertical pressure.  
Collateral and cruciate ligaments were intact.  Drawer and 
McMurray tests were negative.  The examiner noted that the 
veteran had essentially lost the surface of the medial part 
of his left knee.  The diagnosis was medial gonarthrosis, 
left knee, with further deterioration.  

An April 2001 VA outpatient treatment record reflects that 
the veteran was walking well and had run for a while.  
Physical examination of the extremities in February and June 
2002 showed full range of motion.  An October 2002 record 
noted that the veteran had full range of motion of the knee 
with no joint swelling, erythema or warmth noted.  

On VA examination in June 2004, it was noted that since 
surgery to repair a torn left knee meniscus in 1982, the 
veteran had recurrent swelling and the knee would give way 
periodically.  It was noted that he was able to work in 
construction for ten years afterwards.  The knee became 
progressively worse until 1999 when he was given a knee brace 
and forearm crutches.  Since receiving the crutches, he had 
not fallen.  Since 1999, he had not walked more than 1 to 2 
blocks weekly.  He had very limited activity.  The veteran's 
left knee hurt when he walked.  It did not lock or give out.  
Physical examination revealed that left knee flexion was to 
110 degrees and extension was to 0 degrees.  Right knee 
flexion was to 135 degrees and extension was to 0 degrees.  
Slight pain was noted on moving the patella.  Collateral 
ligaments were intact; the drawer test was negative; cruciate 
ligaments were intact.  The impression was postoperative left 
knee with residual decreased range of motion and pain. 

In a January 2005 addendum, the examiner performing the June 
2004 examination indicated that the veteran's medical records 
were reviewed and that they did not significantly add in any 
way to the history and the examination that had previously 
been recorded.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate  
II.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. §  
4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when there is documentation of instability and 
when the reported limitation of motion of knee motion is 
compensable or (under Codes 5010 and 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.

A.  A combined rating in excess of 20 
percent prior to November 4, 1999.  

Prior to November 4, 1999, the veteran's left knee disability 
was assigned a combined 20 percent rating based on a 
formulation of 10 percent under Code 5257 (for instability) 
and 10 percent under 5010 (for arthritis with limitation of 
motion).  

Review of the medical records prior to November 4, 1999, 
shows that the veteran's left knee disability included 
degenerative arthritis manifested by pain and limitation in 
range of motion on flexion to 125 degrees.  The medical 
findings did not show any limitation of extension (extension 
was to 0 degrees).  Furthermore, they did not show a 
compensable limitation of motion on flexion (flexion was to 
125 degrees).  See Code 5260.  Pain on motion was reported.  
Since the veteran had X-ray evidence of arthritis with 
noncompensable (but painful) motion limitation, a 10 percent 
rating under Code 5010 is warranted.  To warrant a rating in 
excess of 10 percent for motion limitation, there would have 
to be evidence showing that flexion is limited to 30 degrees, 
or extension is limited to 15 degrees, or that flexion is 
limited to 45 degrees and extension is limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Codes 5010, 5260, 5261.  Limitation of 
knee motion to such degree is not shown (even with the factor 
of pain considered).  Notably the 10 percent rating assigned 
for arthritis with limitation of motion is premised on 
painful motion, as the degree of actual limitation of motion 
shown is noncompensable.  Consequently, a rating greater than 
10 percent for arthritis with limitation of motion is not 
warranted.  

The evidence from that time also shows that the residuals of 
a left knee medial meniscectomy were manifested by pain, and 
by episodes of giving way about once a week and swelling 
after increased work.  The April 1999 examination revealed 
that the collateral and cruciate ligaments were intact and 
that Drawer, McMurray and grind tests were negative.  The 
veteran did not use a brace at that time.  Such findings 
constitute no more than slight recurrent subluxation or 
lateral instability, and warrant a 10 percent rating under 
Code 5257.

Taken together, these findings show that the veteran's left 
knee disability prior to November 4, 1999 is most accurately 
rated as 20 percent disabling, based on a formulation of a 10 
percent rating under Code 5257 (for no more than slight 
recurrent subluxation and or lateral instability) and a 10 
percent rating under Code 5010 (for arthritis manifested by 
pain and noncompensable limitation of flexion).

B.  A combined rating in excess of 40 
percent from November 4, 1999.

On November 4, 1999, VA received the veteran's claim for an 
increased rating for his service-connected left knee 
disability.  VA examination in May 2000 showed an increased 
rating was in order based on the veteran's need for a knee 
brace and crutches due to severe instability.  Effective 
November 4, 1999, the veteran's left knee disability was 
assigned a combined 40 percent rating based on a formulation 
of 30 percent under Code 5257 (for severe instability) and 10 
percent under 5010 (for arthritis with noncompensable 
limitation of flexion).  

In analyzing whether a higher rating is in order, the Board 
initially notes that the 30 percent rating assigned based on 
instability is the maximum possible rating allowed under Code 
5257.  Further analysis under that Code would arrive at no 
higher rating.    

Turning to disability manifested by arthritis and limitation 
of motion, since November 1999 the veteran's left knee has 
consistently been shown to have full range of motion on 
extension and slight, or noncompensable, loss in full range 
of motion on flexion.  In April 1999, left knee range of 
motion was measured from 0 degrees on extension to 125 
degrees on flexion.  An April 2001 outpatient treatment 
record reflects that the veteran was walking well and "has 
run a while".  Full range of motion of the extremities was 
reported on outpatient treatment records dated in November 
2001, February 2002, and June 2002.  An October 2002 record 
specifically found full range of motion of the knees, with no 
joint swelling erythema or warmth noted anywhere.  On VA 
examination in June 2004, range of motion of the left knee 
was from 0 degrees on extension to 110 degrees on flexion.  

In short, the records since 1999 show no limitation of 
extension, and all records (but one) show at most only a 
slight, noncompensable, loss of flexion.  See Code 5260.  
(While one solitary record, of a May 2000 VA examination, 
indicates that the range of left knee motion was limited to 
25 degrees flexion, no other record before or since has shown 
loss of flexion approximating such severity.  To the 
contrary, full or nearly full flexion is shown on every other 
record.  The Board finds that the weight of the evidence does 
not show that the veteran's service-connected left knee 
disability involves compensable loss of flexion.)  Pain on 
motion has been reported, and, with X-ray evidence of 
arthritis with noncompensable (but painful) flexion 
limitation, a 10 percent rating under Code 5010 is warranted.  
To warrant a rating in excess of 10 percent for motion 
limitation, there would have to be evidence showing that 
flexion is limited to 30 degrees, or extension is limited to 
15 degrees, or that flexion is limited to 45 degrees and 
extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Codes 5010, 5260, 5261.  Limitation of knee motion to such 
degree is not shown (even with the factor of pain 
considered).  

Accordingly, for the period since November 4, 1999, the 
ratings for instability (30 percent) and for arthritis with 
painful motion (10 percent) combine to result in a 40 percent 
rating.  See 38 C.F.R. § 4.25.  Pathology warranting a higher 
rating, e.g., ankylosis is not shown.  See Code 5256.  The 
preponderance of the evidence is against the claims for 
increase for both stages, and they must be denied.    


ORDER

A combined rating in excess of 20 percent for the veteran's 
left knee disability prior to November 4, 1999 is denied.

A combined rating in excess of 40 percent for the veteran's 
left knee disability from November 4, 1999, is denied.
REMAND

The matter involving service connection for a right knee 
disability as secondary to the veteran's service-connected 
left knee disability was remanded in July 2003.  The remand 
sought a VA examination with a medical opinion as to the 
likelihood of a nexus between the left and right knee 
disabilities.  The remand specifically asked that the 
examiner review the claims file in conjunction with that 
examination.  While the veteran was given an orthopedic 
examination in June 2004, the examiner noted at the outset of 
the examination report that the claims file was NOT available 
for review prior to the examination.  In the June 2004 
examination report, the examiner opined that it was "less 
likely than not that (the veteran's) right knee problem is 
secondary to his left knee because his activity has been so 
limited since 1999 and the symptoms have just been noted 
within the past two years."  Subsequently, the RO sent the 
examiner the veteran's claims file.  In a January 2005 
addendum, the VA examiner stated that he had an opportunity 
to review the veteran's medical records and that the records 
do not significantly add in any way to the history and 
examination that was previously recorded.  The addendum made 
no comment regarding the veteran's right or left knee.  

Notably, the rationale supporting the VA examiner's negative 
nexus opinion (that the right and left knee disabilities were 
less likely than not related) was that the veteran's activity 
was limited since 1999 and the knee symptoms were just noted 
within the past two years.  That rationale does not reflect a 
thorough review of the record.  Specifically, it fails to 
acknowledge that the record documents right knee symptoms 
years earlier.  The veteran reported problems in both knees 
in 1998.  Degenerative joint disease was noted in both knees 
in November 1999.  In February 2000 the veteran reported that 
his right knee was killing him since that knee is now bearing 
all his weight because the left knee was so bad.  X-rays at 
that time showed some thinning of the medial joint space of 
the right knee.  The veteran was referred to the Portland or 
Seattle VA offices for possible right arthroscopy.  A March 
2000 record noted that the veteran was going to Seattle for 
possible right knee replacement.  On VA examination in May 
2000, (before the same examiner) the veteran reported more 
trouble with the left knee and the start of some pain in the 
right knee because of putting more pressure on it.  
Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for right knee disability 
since his separation from service, then 
obtain any pertinent records outstanding.  
Of particular note are any records of 
right knee treatment the veteran received 
at the Seattle, Washington VA facility.  

2.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the nature and etiology of the veteran's 
right knee disability.  Any indicated 
tests or studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  Based 
on examination of the veteran and careful 
review of the record (including the 
evidence noted above), the examiner 
should specify the diagnosis for the 
veteran's right knee disability, and 
opine whether such disability is, at 
least as likely as not, due to or 
aggravated by the veteran's service-
connected left knee disability (and if 
the latter, to what degree).  The 
examiner should explain the rationale for 
any opinion given.

3.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
remaining claim.  If it continues to be 
denied, the veteran and his 
representative should be issued an 
appropriate SSOC and given the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


